Exhibit 10.1

EXECUTION VERSION

LIMITED WAIVER AND EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS LIMITED WAIVER AND EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (hereinafter referred to as the “Amendment”) is dated as of
September 29, 2017 (the “Eighth Amendment Effective Date”), by and among EXCO
RESOURCES, INC. (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors
(the “Guarantors”), the LENDERS party hereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (“Administrative Agent”). Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement as amended herein (as defined below).

WITNESSETH:

WHEREAS, Borrower, the Guarantors, Administrative Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement dated as of
July 31, 2013 (as the same has been amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Agreement” and as further amended by this Amendment, the “Credit
Agreement”);

WHEREAS, pursuant to Section 7.11(c) of the Credit Agreement, as of the last day
of any fiscal quarter, the Borrower may not permit the ratio of (i) the sum of
Aggregate Revolving Credit Exposure plus the aggregate amount of other secured
Indebtedness (other than Indebtedness permitted pursuant to Section 7.01(h) and
Section 7.01(o) of the Credit Agreement) permitted pursuant to Section 7.01 of
the Credit Agreement to (ii) Consolidated EBITDAX for the four consecutive
fiscal quarters then ended to be greater than 1.20 to 1.00;

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
an Event of Default under clause (d) of Article IX of the Credit Agreement may
occur as a result of Borrower failing to comply with Section 7.11(c) of the
Credit Agreement as of the last day of the fiscal quarter ending September 30,
2017 (the “Potential Default”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders (or at least the required percentage thereof) enter into this Amendment
to (a) amend certain terms of the Existing Agreement as set forth herein and
(b) agree to waive the Potential Default; and

WHEREAS, Administrative Agent, the Lenders, Borrower and the Guarantors desire
to amend the Existing Agreement as provided herein and provide a limited waiver
of the Potential Default, in each case, upon the terms and conditions set forth
herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended effective as of the
Eighth Amendment Effective Date in the manner provided in this Section 1.

 

Eighth Amendment to Amended and Restated Credit Agreement – Page 1



--------------------------------------------------------------------------------

1.1 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in alphabetical order:

“Eighth Amendment Effective Date” means September 29, 2017.

“Permitted Non-JPMorgan Accounts” means deposit accounts maintained at financial
institutions other than the Administrative Agent the aggregate balance of which
does not exceed $1,000,000 at any time for all such deposit accounts taken as a
whole.

1.2 Amended Definitions. The following definitions in Section 1.01 of the Credit
Agreement shall be and they hereby are amended and restated in their entirety to
read follows:

“Revolving Applicable Rate” means for any day, with respect to any Eurodollar
Revolving Loan or ABR Revolving Loan, or with respect to the Unused Commitment
Fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “Revolver Eurodollar Spread”, “Revolver ABR
Spread”, or “Unused Commitment Fee Rate”, as the case may be, based upon the
Facility Usage applicable on such date:

 

Facility Usage

   Revolver
Eurodollar
Spread     Revolver
ABR
Spread     Unused
Commitment
Fee Rate  

³ 90%

     3.50 %      2.50 %      0.50 % 

³ 75% and < 90%

     3.25 %      2.25 %      0.50 % 

³ 50% and < 75%

     3.00 %      2.00 %      0.50 % 

³ 25% and < 50%

     2.75 %      1.75 %      0.50 % 

< 25%

     2.50 %      1.50 %      0.50 % 

Each change in the Revolving Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next change.

1.3 Deposit Accounts. Section 6.16 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 6.16. Production Proceeds and Deposit Accounts. From and after the
Eighth Amendment Effective Date, Each Credit Party and each Subsidiary shall
maintain the Administrative Agent as its sole depository bank, including for the
maintenance of operating, administrative, cash management, collection activity
and other deposit accounts for the conduct of its business (other than Permitted
Non-JPMorgan Accounts). Subject to the terms and conditions of the Mortgages and
except for Permitted Non-JPMorgan Accounts,

 

Eighth Amendment to Amended and Restated Credit Agreement – Page 2



--------------------------------------------------------------------------------

the BG Escrow Account and the BG Operating Account, each Credit Party shall
cause all production proceeds and revenues attributable to the Oil and Gas
Interests of such Credit Party and all distributions and dividends on any Equity
Interests owned by any Credit Party to be paid and deposited into deposit
accounts of such Credit Party maintained with the Administrative Agent.

SECTION 2. Limited Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the terms
and conditions set forth below in this Section 2 and the satisfaction of the
conditions precedent set forth in Section 3 hereof, the Lenders hereby waive the
Potential Default; provided that, this limited waiver is expressly limited as
follows: (a) such waiver is limited solely to the Potential Default and shall
not constitute a waiver of any other Default or Event of Default, whether now
existing or hereafter arising, under the Credit Agreement or any other Loan
Document, (b) such waiver shall not apply with respect to any other violation or
breach of Section 7.11(c) of the Credit Agreement that has occurred or may occur
from time to time hereafter, and (c) such waiver is a limited one-time waiver,
and nothing contained herein shall be deemed a consent to, or waiver of, any
other action or inaction of Borrower or the other Credit Parties which
constitutes (or would constitute) a violation of any provision of the Credit
Agreement or any other Loan Document, or which constitutes (or would constitute)
a Default or Event of Default. The Borrower acknowledges and agrees that nothing
herein shall be construed as a continuing waiver of any provisions of the Credit
Agreement or any other Loan Document. Neither the Lenders nor the Administrative
Agent shall be obligated to grant any future waivers, consents or amendments
with respect to any other provision of the Credit Agreement or any other Loan
Document.

SECTION 3. Conditions Precedent. The amendments to the Credit Agreement
contained in Section 1 of this Amendment, and the limited waiver contained in
Section 2 of this Amendment, in each case, shall be effective upon the
satisfaction of each of the conditions set forth in this Section 3.

3.1 Execution and Delivery. Each Credit Party, the Lenders (or at least the
required percentage thereof) and Administrative Agent shall have executed and
delivered this Amendment.

3.2 Fees. The Administrative Agent shall have received the fees separately
agreed upon in that certain Fee Letter dated as of the date hereof, among
Borrower and Administrative Agent, and all other fees and expenses due to the
Administrative Agent and the Lenders required to be paid as of the date hereof
shall have been paid.

3.3 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to this Amendment.

3.4 Other Documents. Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to Administrative Agent.

 

Eighth Amendment to Amended and Restated Credit Agreement – Page 3



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:

4.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments and limited wavier herein, each representation
and warranty of such Credit Party contained in the Credit Agreement or in any
other Loan Document is true and correct in all material respects on the date
hereof (except to the extent such representations and warranties relate solely
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such date and any
representation or warranty which is qualified by reference to “materiality” or
“Material Adverse Effect” is true and correct in all respects), but to the
extent such qualified representations and warranties relate solely to an earlier
date, such qualified representations and warranties shall have been true and
correct as of such date.

4.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any Governmental
Authority (except the filing of this Amendment and related documents by the
Borrower, with, and other required disclosures required by, the Securities and
Exchange Act of 1934, as amended) and do not violate or constitute a default
under any provision of any applicable law or other agreements binding upon such
Credit Party or result in the creation or imposition of any Lien upon any of the
assets of such Credit Party except for Liens permitted under Section 7.02 of the
Credit Agreement.

4.3 Enforceability. This Amendment has been duly executed and delivered by each
Credit Party and constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

4.4 No Default. As of the date of this Amendment, both before and immediately
after giving effect to this Amendment including the limited waiver contained
herein, no Default or Event of Default has occurred and is continuing.

SECTION 5. Miscellaneous.

5.1 Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.

 

Eighth Amendment to Amended and Restated Credit Agreement – Page 4



--------------------------------------------------------------------------------

5.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

5.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

5.4 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

5.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

5.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

5.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

5.9 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Existing Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Existing Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Existing Agreement to the “Credit Agreement”, shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

Eighth Amendment to Amended and Restated Credit Agreement – Page 5



--------------------------------------------------------------------------------

(b) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

[SIGNATURE PAGES FOLLOW]

 

Eighth Amendment to Amended and Restated Credit Agreement – Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

BORROWER:

 

EXCO RESOURCES, INC.

By:   /s/ Tyler Farquharson Name:   Tyler Farquharson Title   Vice President,
Chief Financial Officer and Treasurer

GUARANTORS:

 

EXCO HOLDING (PA), INC.

EXCO PRODUCTION COMPANY (PA), LLC

EXCO PRODUCTION COMPANY (WV), LLC

EXCO RESOURCES (XA), LLC

EXCO SERVICES, INC.

EXCO MIDCONTINENT MLP, LLC

EXCO PARTNERS GP, LLC

EXCO PARTNERS OLP GP, LLC

EXCO HOLDING MLP, INC.

EXCO LAND COMPANY, LLC

By:   /s/ Tyler Farquharson Name:   Tyler Farquharson Title   Vice President,
Chief Financial Officer and Treasurer

 

EXCO OPERATING COMPANY, LP

 

By:   EXCO Partners OLP GP, LLC,

         its general partner

           By:   /s/ Tyler Farquharson   Name:   Tyler Farquharson   Title  
Vice President, Chief Financial Officer and Treasurer

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXCO GP PARTNERS OLD, LP

 

By:   EXCO Partners GP, LLC,

         its general partner

           By:   /s/ Tyler Farquharson   Name:   Tyler Farquharson   Title  
Vice President, Chief Financial Officer and Treasurer

 

RAIDER MARKETING GP, LLC By:   /s/ Tyler Farquharson Name:   Tyler Farquharson
Title:   Vice President, Chief Financial Officer and Treasurer

 

RAIDER MARKETING, LP

 

By:   Raider Marketing GP, LLC

         its general partner

           By:   /s/ Tyler Farquharson   Name:   Tyler Farquharson   Title  
Vice President, Chief Financial Officer and Treasurer

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent and Issuing
Bank By:   /s/ David M. Morris Name:   David M. Morris Title:   Authorized
Officer

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Ronald E. McKaig Name:   Ronald E. McKaig Title:   Managing Director

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Bryan McDavid Name:   Bryan McDavid Title:   Director

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

as a Lender

By:   /s/ James V. Ducote Name:   James V. Ducote Title:   Managing Director

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as a Lender

By:   /s/ Craig Pearson Name:   Craig Pearson Title:   Associate Director,
Banking Product Services, US By:   /s/ Darlene Arias Name:   Darlene Arias
Title:   Director

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch,

as a Lender

By:   /s/ Didier Siffer Name:   Didier Siffer Title:   Authorized Signatory By:
  /s/ Julia Bykhovskaia Name:   Julia Bykhovskaia Title:   Authorized Signatory

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

NATIXIS,

as a Lender

By:   /s/ Brice Le Foyer Name:   Brice Le Foyer Title:   Director By:   /s/
Vikram Nath Name:   Vikram Nath Title:   Director

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Chris Lam Name:   Chris Lam Title:   Authorized Signatory

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Mark Brewster Name:   Mark Brewster Title:   Vice President

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as a Lender

By:   /s/ Juli Bieser Name:   Juli Bieser Title:   Managing Director By:   /s/
Josh Strong Name:   Josh Strong Title:   Director

Signature Page to Eighth Amendment to Amended and Restated Credit Agreement